DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 8/18/2022, is acknowledged. Claims 1 – 2, 4, and 6 – 7 are amended. Claims 7 – 9 remain withdrawn. Claims 1 – 6 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 5919561 (“Fuchs”; of record) and US 2014/0261908 (“Seki”; of record).
Regarding claim 1, Kramer teaches a reflector ([0001]), comprising a reflector body which may be made of aluminum or an aluminum alloy ([0011]).
Kramer teaches that the reflector body may be in the form of a sheet, film, plate, or coating ([0014], L 3-5). The Examiner asserts that an ordinarily skilled artisan would appreciate the reflector in the form of either a sheet or film to meet the structural limitations required of a "foil".
Further, Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 µm, or 20 nm. Such surface roughness range is equal to the claimed surface roughness Ra of the instant claim.
Kramer does not explicitly teach that a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to a surface area of the region having the predetermined surface area is less than or equal to 0.05%, the region being a rectangular region of 174 μm × 134 μm.
Fuchs teaches a reflector for reflecting EM radiation, including ultra-violet light (9: 24-31). Fuchs teaches that the reflector may be a rolled aluminum product such as a foil (Abstract), similarly to what is taught to Kramer and as is claimed. Further, Fuchs teaches that the surface of an aluminum reflector may be contaminated by foreign particles, such as pressed-in foreign particles (3: 47-52). Fuchs teaches that such particles are removed via a chemical pre-treatment with cleaning agent which effects a certain degree of attack; such cleaning agents may be, for example, strongly acidic or alkaline aqueous solutions (3: 52-61). Further, Fuchs teaches that additional surface treatment may be necessary by means such as grinding, blasting/peening, brushing or polishing, and followed by a chemical pre-treatment if necessary (4: 4-9). Fuchs teaches that removal of said contaminants is necessary prior to formation of an oxide layer (3: 42-46), a layer which is also taught by Kramer (see Kramer: [0017]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fuchs, and process the aluminum foil reflector of Kramer by chemical pre-treatment with a strongly acidic or alkaline aqueous solution, potentially paired with mechanical treatment by grinding, blasting/peening, brushing or polishing, such that all contaminants, such as pressed-in foreign particles, are removed from the surface of the foil. Such removal of contaminants is required prior to formation of an oxide pre-treatment layer upon the surface of the aluminum foil.
The Examiner has interpreted the pressed-in foreign particles taught by Fuchs, as encompassing the “aluminum particles pressed into or adhering to a region having a predetermined surface area” of the instant claim. Notably, the present application discloses that said aluminum particles are produced as a product of the cold rolling process used to form the aluminum foil (Instant Application: P 6, L 13-15; P 12, L 20 – P 13, L 2). Such explanation appears to be equivalent to Fuchs’ teaching that pressed-in foreign particles, which are present as a result of the previous history of the aluminum surface (i.e. its manufacturing method) are preferably removed from the surface of the foil (3: 47-53). 
Thus, although modified Kramer does not explicitly teach that a ratio of the surface area of said particles to the surface area of a region having a predetermined area is 0.05% or less, an ordinarily skilled artisan would appreciate that the ratio as suggested by modified Kramer would either encompass or fall within the claimed range, as Fuchs provides motivation to completely eliminate the presence of pressed-in particles on the surface of the aluminum. As such, barring any showing of criticality or unexpected results achieved by the claimed range, a prima facie case of obviousness exists (MPEP 2144.05 I).
Kramer does not explicitly teach that an average surface area per crystallized product is 0.6-2 µm2. It is noted by the Examiner that the instant claim defines all intermetallic compounds observed in the region as crystallized products.
Seki teaches an aluminum alloy foil ([0001]). Seki teaches that the aluminum alloy foil contains intermetallic compounds having a maximum diameter of 0.1-1.0 µm at the surface of the foil, and that these intermetallic compounds are present in an amount of 1.0×104 particles/mm2 or more ([0032]). Further, Seki teaches that compounds having a maximum diameter of longer than 1.0 µm are suppressed ([0033], L 8-9). Seki teaches that such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment ([0032], L 6-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Seki and provide the aluminum reflector with an inclusion of intermetallic particles having a maximum diameter of 0.1-1.0 µm in an amount of l.0×l04 particles/mm2 or more, while suppressing intermetallic particles having a maximum diameter of greater than 1.0 µm. Such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment.
The Examiner notes that by promoting the generation of fine intermetallic particles (max diameter 0.1-1.0 µm) and suppressing coarse particles (max diameter more than 1.0 µm), an average intermetallic particle (i.e. “crystallized product”) diameter would be expected to fall within the range of diameters which are promoted. Thus, it follows that a reasonable range of average intermetallic particle diameter based on the teachings of Seki would be approximately 0.1-1.0 µm. Such a particle diameter range is equivalent to a sphere-equivalent surface area range of 0.0314-3.14 µm2. This range encompasses the claimed average surface area per crystallized product range of 0.6-2 µm2.
As such, it is prima facie expected that the reflector foil taught by Kramer in view of Seki would possess a dispersion of intermetallic particles having an average surface area per intermetallic particle that encompasses the claimed range of 0.6-2 µm2. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the claimed requirement that a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2% when all intermetallic compounds observed in the region are regarded as crystallized products, it is noted that the instant specification discloses the presence of crystallized products as being dependent upon the composition of the aluminum foil, specifically with regard to the  Fe, Mn, and Si content (see Instant Application: P 8, L 10 – P 9, L 14; P 10, L 12-17). Specifically, it is noted that Fe content should not exceed 0.5 wt%, Mn content should not exceed 0.5 wt%, and Si content should not exceed 0.3 wt%, in order to limit the both the content of and size of intermetallic compounds, which when present may decrease ultraviolet total reflectance (P 8, L 10 – P 9, L 14). Kramer teaches that the purity of the aluminum used for the reflector should be in particular greater than 99.8 wt% ([0010], L 4-9; [0091]; Claim 8). In a preferred embodiment, aluminum having a purity of 99.85 wt% is used ([0026]). Any such embodiment of the aluminum reflector as taught by Kramer could not possibly exceed the maximum permissible content for any of Fe, Mn, or Si. In fact, Kramer’s preferred Al purity would correspond most closely to composition A disclosed in the present application (Instant Application: P 21, Table 1, Composition A). All examples in the present application having composition A, whether they are listed as inventive or comparative examples, have a total surface area of crystallized products which is 0.02% (Instant Application: P 28, Table 3, Examples 1-5 & 8-10, Comparative Examples 3-8 & 15). Thus, the reflector of Kramer would be expected to have this total surface area of crystallized products, or a percentage which is substantially the same, which falls within the claimed 2% or less.
Thus, as Kramer discloses a preferred Al purity content great enough such that detrimental amounts of Fe, Mn, and Si cannot be present, it would be prima facie expected that the amount of crystallized products (i.e. intermetallic compounds) present on the surface of the aluminum reflector would correspond to a ratio of total surface area of crystallized products existing in a region to the total surface area of the region that falls within the claimed range of less than or equal to 2%.

Regarding claim 3, Kramer teaches that the reflector may have a thickness of 0.1 to 10 mm ([0016], L 1-4).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the thickness range taught by Kramer (0.1-10 mm) overlaps with that of the instant claim (4-300 µm, or 0.004-0.3 mm).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 5919561 (“Fuchs”; of record) and US 2014/0261908 (“Seki”; of record) as applied to claim 1, and further evidenced by “Surface Roughness”, 1994. Mitsubishi Carbide (“Mitsubishi”; of record).
Regarding claim 2, Kramer is silent as to a ten point mean surface roughness RzJIS in a direction perpendicular to a rolling direction. It is noted that Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 µm, or 20 nm. It is known in the art that ten-point mean roughness RzJIS is approximately 4 times greater than arithmetic mean roughness Ra (Mitsubishi: Table titled “Relationship between arithmetical mean (Ra) and conventional designation (Reference Data)”). As such, it would be expected that the ten- point mean roughness of the reflector taught by Kramer would be less than 0.08 µm, or 80 nm. Such an amount falls within the claimed range of less than or equal to 100 nm.
Further, the Examiner notes that the addendum “in a direction perpendicular to a rolling direction” is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, a ten point mean surface roughness RzJIS in any direction may read on the instant claim.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 5919561 (“Fuchs”; of record) and US 2014/0261908 (“Seki”; of record) as applied to claim 1, and further in view of “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”; of record).
Regarding claim 4, Kramer teaches that the reflector has a transparent protective layer ([0007], L 4-5).
Kramer does not explicitly teach a total reflectance to deep ultraviolet light in a wavelength range of 254 nm to 265 nm. However, Kramer does teach that the reflector has losses of total reflection and brilliance of less than 5% ([0007], L 5-8). Additionally, Kramer teaches that the reflector has high total reflection for ultra-violet radiation ([0001], L 3-4). Even further, Materion teaches that reflectance of a surface can be enhanced or reduced by controlling the roughness of a surface (P 2, Par 5, L 4-5).
As Kramer desirably provides reflectors which have low losses of total reflection and brilliance, as well as high total reflection for ultra-violet radiation, and it is known that by reducing the roughness of a surface, reflectance may be enhanced, it would have been obvious to an ordinarily skilled artisan to optimize the reflectance of the reflector taught by Kramer by controlling the roughness of the reflective surface. As such, the Examiner asserts that the claimed reflectance of deep ultraviolet light of the instant claim may be achieved through routine experimentation and optimization of surface roughness levels of the reflector (MPEP 2144.05 II A).
Regarding claim 5, Kramer teaches that the transparent protective layer may be comprised of polysiloxane ([0008]). The Examiner notes that silicones are synonymous with polysiloxanes. As such, Kramer teaches the claimed limitation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 5919561 (“Fuchs”; of record), US 2014/0261908 (“Seki”; of record), and “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”; of record) as applied to claim 4, and further in view of US 2014/0342174 (“Tominaga”; of record).
Regarding claim 6, Kramer does not explicitly teach the arithmetic mean roughness Ra of the surface of the protective layer.
Tominaga teaches a mirror film ([0019], L 1) including a metallic reflective layer ([0019], L 3) and a resin protective layer formed upon the surface of the metallic reflective layer ([0019], L 3-4). Tominaga teaches that the surface roughness (Ra) of the resin protective layer is most preferably 10 nm or less ([0351]). Further, Tominaga teaches that by maintaining surface roughness of the protective layer within this range, high reflectance of the mirror film can be attained ([0351]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Tominaga, and maintain the surface roughness Ra of the protective layer taught by Kramer to be 10 nm or less. By maintaining surface roughness of the protective layer within this range, high reflectance can be attained.

Response to Arguments
Applicant’s remarks filed 8/18/2022 are acknowledged and have been fully considered. Applicant has argued that the applied references fail to disclose or suggest the limitation “a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2% when all intermetallic compounds observed in the region are regarded as the crystallized products.” Applicant argues that the applied references are deficient, as it is alleged that Kramer simply discloses that the reflector body preferably consists of an aluminum alloy, the aluminum alloy containing 0.5-2% by weight iron and/or 0.2-2% by weight manganese. The Examiner respectfully disagrees, and notes that Kramer teaches that the reflector is most preferably made of aluminum with a 99.8% purity and higher ([0010], L 9; [0026]; [0091]; Claim 8). As discussed in the rejection, an aluminum reflector of such high purity would prima facie be expected to satisfy the aforementioned claim limitation, as the content of intermetallic forming- or modifying- constituent elements, namely Fe, Mn, and Si, cannot exceed the limits disclosed in the present application as indicating an undesirably high amount/coarse size of crystallized products/intermetallic compounds corresponding to a decrease in ultraviolet total reflectance. In fact, Kramer’s preferred Al purity would correspond most closely to composition A of the present application (Instant Application: P 21, Table 1, Composition A). All examples in the present application which have composition A, whether they are listed as inventive or comparative examples, have a total surface area of crystallized products which is 0.02% (Instant Application: P 28, Table 3, Examples 1-5 & 8-10, Comparative Examples 3-8 & 15). Thus, the reflector of Kramer would be expected to have this total surface area of crystallized products, or a percentage which is substantially the same, and falls within the claimed 2% or less.
Applicant’s further arguments are directed toward the alleged preferred alloy composition of Kramer. However, as this alloy composition is not the preferred composition for the reflector as discussed in the rejection and previously in the response to Applicant’s arguments, these arguments are moot.

Applicant argues further with respect to the applied references, arguing that they also fail to disclose or suggest “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to a surface area of the region having the predetermined surface area is less than or equal to 0.05%.” Applicant argues that the application of Fuchs for this limitation is deficient, as Fuchs simply provides that cleaning can be performed to remove foreign particles that may include residue from rolling lubricants, protective oils for transportation, corrosion products or pressed-in foreign particles and the like.
The Examiner respectfully finds this argument to be unpersuasive. Applicant’s argument does not directly address the rationale provided by the Examiner in establishing a prima facie case of obviousness; rather, it ignores the rationale and attacks a teaching from Fuchs as if that is all which may be gleaned by an ordinarily skilled artisan from the disclosure of Fuchs. As previously discussed, although modified Kramer does not explicitly teach that a ratio of the surface area of said particles to the surface area of a region having a predetermined area is 0.05% or less, an ordinarily skilled artisan would appreciate that the ratio as suggested by modified Kramer would either encompass or fall within the claimed range, as Fuchs provides motivation to completely eliminate the presence of pressed-in particles on the surface of the aluminum. As such, barring any showing of criticality or unexpected results achieved by the claimed range, a prima facie case of obviousness exists (MPEP 2144.05 I).
Applicant argues further that Fuchs discloses a limit to cleaning to reduce the foreign particles, because Fuchs acknowledges that a reflector body that results from the cleaning has a reflectivity of about 94% to 96%, which suggests that the number of light scattering sources such as foreign particles will still be present to prevent 100% reflectivity even after cleaning. The Examiner disagrees, and notes that there is a gap in Applicant’s logic which must be addressed. There is no indication or suggestion within Fuchs that the reflectivity which is short of 100% is a result of the presence of light scattering sources present even after cleaning. The inefficiency could be a result of other phenomena, such as the reflection property of pure aluminum not being 100% itself, or the interaction of other layers deposited upon a reflector, such as one or more coated surfaces (see Fuchs: 8: 57 – 9: 4). Thus, a reflectivity of 94% to 96% is not evidence that cleaning cannot achieve the claimed surface area ratio of aluminum particles pressed into or adhering to the surface of the foil, to the surface area of the foil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735